UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6178


DAVID MEYERS,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director; F.B.I.; D.O.J.; U.S. DISTRICT COURT; CONRAD,
U.S. Judge; R. BALLOU; C. DUDLEY; DR. LAURENCE WANG; R. STOOTS; B.
ALVIS; B. DYE; R. BISHOP; S. SIMONS; J. D. BENTLEY; J. FANNIN; C. R.
STANELY; WALTER SWINEY; OFC. GWEN; D. TATE; F. STANELY; A.
CLEVINGER; D. C. STALLARD; PAUL HAYMES; A. ROBINSON; M. L.
COUNTS; WESTERN REGIONAL PREA ANALYST; J. KING,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:18-cv-00273-JPJ-PMS)


Submitted: October 15, 2019                                   Decided: October 21, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Meyers, a Virginia inmate and three-striker, appeals the district court’s order

denying his postjudgment motion to seal. We have reviewed the record and find no abuse

of discretion. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978) (stating

standard of review); In re Application & Affidavit for a Search Warrant, 923 F.2d 324, 326

(4th Cir. 1991) (same). Accordingly, we affirm. We deny Meyers’ motions to consolidate

and for appointment of counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2